Citation Nr: 9929895	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  99-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a cystic lesion of 
the lesser trochanter, upper right femur.

2.  Entitlement to a temporary total disability rating under 
the provision of 
38 C.F.R. § 4.30, following outpatient surgery on July 3, 
1998.

3.  Entitlement to an increased evaluation for a service-
connected right knee injury, post-operative residuals, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a service-
connected left knee injury, torn cartilage, post-operative 
meniscectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to 
November 1974.  This appeal arises from a December 1997 
rating decision of the Hartford, Connecticut, regional office 
(RO) which denied increased evaluations for the veteran's 
service-connected left knee disorder, evaluated as 30 percent 
disabling, and service-connected right knee disorder, 
evaluated as 10 percent disabling.  The veteran was also 
denied service connection for a cystic lesion of the lesser 
trochanter, upper right femur, and a temporary total 
disability rating under the provision of 38 C.F.R. § 4.30.


REMAND

On his Substantive Appeal (VA Form 9) dated in January 1999, 
the veteran requested that he be scheduled for a personal 
hearing at the VA.  He appeared to have indicated that he 
wished to appear before a Member of the Board of Veterans' 
Appeals (Board).  However, he failed to complete the item of 
the form asking the veteran where he would appear.  The 
veteran had previously been afforded a personal hearing 
before the RO in March 1998.  


Inasmuch as the record was unclear as to whether the veteran 
wished to have a personal hearing before a Member of the 
Board, the appellant was sent a letter in September 1999 that 
requested an answer to that question.  In October 1999, the 
veteran responded that he wished to appear for a hearing 
before a Member of the Board at the RO.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
personal hearing before a traveling 
member of the Board at the RO.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


